Title: From George Washington to Hugh Young, 3 March 1789
From: Washington, George
To: Young, Hugh



Sir,
Mount Vernon March 3d 1789

Your letter of the 16t Ulto came duly to hand and I must beg you to accept of my thanks for your polite attention to the little commission which you was so good as to offer to execute for me. I am very glad that the Goosberry slips are in so good a condition, and hope they will arrive here without any injury.
You will be so kind as to thank Captn Dyer, in my name, for his attention to the slips and his politness in refusing to accept any freight for them, which, however is contrary to my wishes.
Mrs Washington joines me in Compliments to Mrs Young and yourself. I am &c.

Go: Washington

